EXHIBIT 10.1

     CONSENT AGREEMENT, dated as of June 21, 2004 ("Consent"), executed and
delivered in connection with that certain FINANCING AGREEMENT, among ROCK OF
AGES CORPORATION, a Delaware corporation ("ROA"), ROCK OF AGES KENTUCKY
CEMETERIES, LLC, a Delaware limited liability company ("Kentucky"), CAROLINA
QUARRIES, INC., a Delaware corporation ("Carolina"), AUTUMN ROSE QUARRIES, INC.,
a Georgia corporation ("Autumn"), PENNSYLVANIA GRANITE CORP., a Pennsylvania
corporation ("Pennsylvania"), KEITH MONUMENT COMPANY LLC, a Delaware limited
liability company ("Keith"), ROCK OF AGES MEMORIALS INC., a Delaware corporation
("Memorials") and SIOUX FALLS MONUMENT CO., a South Dakota corporation ("Sioux
Falls"), as borrowers (ROA, Kentucky, Carolina, Autumn, Pennsylvania, Keith,
Memorials and Sioux Falls each a "Company" and collectively the "Companies"),
the lenders party thereto (each a "Lender" and collectively the "Lenders") and
THE CIT GROUP/BUSINESS CREDIT, INC., as agent for the Lenders (in such capacity,
the "Agent"). Terms which are capitalized in this Amendment and not otherwise
defined shall have the meanings ascribed to such terms in the Financing
Agreement (as defined below).

     WHEREAS, the Companies, the Lenders and the Agent are parties to that
certain Financing Agreement, dated as of December 17, 1997, which agreement has
been amended by (a) the letter amendment dated June 22, 1998 (the "First
Amendment"), (b) the Amendment dated June 1, 1999 (the "Second Amendment"), (c)
the Consent and Amendment dated December 20, 1999 (the "Third Amendment"), (d)
the Consent and Amendment dated as of December 27, 2000 (the "Fourth
Amendment"), (e) the Fifth Amendment dated as of October 23, 2002 (the "Fifth
Amendment"), (f) the Sixth Amendment and Waiver, dated November 11, 2003 (the
"Sixth Amendment") and (g) the Seventh Amendment and Waiver, dated February 16,
2004 (the "Seventh Amendment") (as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment and the Seventh Amendment, and as the same may hereafter be
amended, modified, supplemented or restated from time to time, the "Financing
Agreement");

     WHEREAS, pursuant to that certain Common Stock Purchase Agreement, dated on
or about the date hereof (the "Stock Purchase Agreement"), between CRGH, LLC
(the "Seller") and ROA, ROA intends to purchase 25,000 shares of the Class A
common stock (the "Class A Shares") of FFS Holdings, Inc., a Delaware
corporation ("FFS Holdings"), and 10,000 shares of the non-voting Class B common
stock (together with the Class A Shares, the "Shares") of FFS Holdings (the
"Acquisition");

     WHEREAS, concurrently with the Acquisition, FFS Holdings will acquire all
of the issued and outstanding capital stock of Forethought Financial Services,
Inc. and its subsidiaries from Hillenbrand Industries, Inc.; and

     WHEREAS, ROA has requested that the Agent and the Lenders consent to the
Acquisition and the Agent and the Lenders are willing to consent to the
Acquisition on the terms and subject to the conditions set forth in this
Consent.

     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------

     Section One.  Consent.  Effective upon the satisfaction of the conditions
contained in Section Three hereof, the Agent and the Lenders hereby consent to
the Acquisition, provided that: (i) the Acquisition is consummated not later
than September 30, 2004, pursuant to the terms of the Stock Purchase Agreement
as in effect on the date of execution thereof; (ii) the purchase price for the
Shares shall not exceed $3,500,000; (iii) immediately before and immediately
after giving effect to the Acquisition, no Default or Event of Default shall
have occurred or be continuing; (iv) ROA shall promptly and diligently exercise
all of its rights and remedies under the Stock Purchase Agreement and each other
document, instrument and agreement entered into in connection therewith (the
Stock Purchase Agreement and such other documents, instruments and agreements
are collectively referred to herein as the "Acquisition Documents"); (v) ROA
shall not give any consent under, waive the effect of, or amend, modify or
supplement any provision of, or otherwise permit any deviation from the terms
of, any of the Acquisition Documents, in each case without the Lenders' prior
written consent; (vi) any dividends, distributions, proceeds or other amounts
received by ROA in respect of any of the Shares shall be promptly remitted by
ROA to the Agent for application to the Obligations in accordance with the terms
of the Financing Agreement; (vii) ROA shall not sell or pledge, or otherwise
dispose of or encumber, or suffer any lien to exist on, the Shares without the
prior written consent of the Required Lenders; and (viii) except for any
restrictions on the transfer or pledge of the Shares contained in the
Stockholders and Warrant Holder Agreement relating to the Shares or the
Financing Agreement, ROA shall not agree to or suffer to exist any other
restrictions on the transfer or pledge of the Shares. The failure by ROA to
comply with any of the requirements contained in this Section One shall
constitute an Event of Default under the Financing Agreement.

     Section Two.  Acquisition Term Loan. Upon satisfaction of the conditions
contained in Section Three hereof, the Agent will make an Acquisition Term Loan
to ROA in the amount of $3,500,000, the proceeds of which shall be used solely
to make the Acquisition (the "Forethought Term Loan"). Notwithstanding anything
to the contrary contained in the Financing Agreement: (a) The CIT Group/Business
Credit, Inc., as a Lender, will fund the entire Forethought Term Loan and Fleet
National Bank will not fund any portion of the Forethought Term Loan; (b) the
Forethought Term Loan shall be non-amortizing; (c) so long as any Obligations
under the Financing Agreement shall be owing to Fleet National Bank: (i) no
payments or proceeds of Collateral shall be applied to pay any principal of or
interest on the Forethought Term Loan; (ii) no payments shall be made by any
Company in respect of the ICC award against ROA in favor of Eurimex; and (iii)
interest on the Forethought Term Loan shall accrue at all times at a variable
per annum rate equal to the Chase Bank Rate plus 4%; and (d) concurrently with
the funding of the Forethought Term Loan, the Agent shall establish a $3,500,000
reserve against Availability and shall maintain such reserve so long as any
Obligations under the Financing Agreement shall be owing to Fleet National Bank.

Section Three.Conditions Precedent and Subsequent. This Consent shall become
effective when all of the following conditions, the satisfaction of each of
which is a condition precedent to the effectiveness of this Consent, shall have
been satisfied:

            (a)   the Agent shall have received a fully executed counterpart or
original of this Consent.

- 2-

--------------------------------------------------------------------------------

           (b)   a promissory note, in the form of Exhibit A hereto, duly
executed by each of the Companies.

           (c)   all of the representations and warranties contained in the
Financing Agreement shall continue to be true and correct in all material
respects, except for such representations and warranties which, by their terms,
are only made as of a previous date.

           (d)   no Default or Event of Default shall have occurred and be
continuing.

     Section Four.  General Provisions.

           (a)   Except as herein expressly amended, the Financing Agreement and
all other agreements, documents, instruments and certificates executed in
connection therewith, are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.

          (b)   As of the effective date hereof, all references to the Financing
Agreement in the Financing Agreement shall mean the Financing Agreement as
amended hereby and as hereafter amended, supplemented or modified from time to
time.

          (c)   This Consent embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.

          (d)   This Consent may be executed by the parties hereto individually
or in combination, in one or more counterparts, each of which shall be an
original and all of which shall constitute one and the same agreement.

          (e)    Nothing herein shall be construed as a waiver by the Agent or
the Lenders of any Default or Event of Default, whether or not the Agent or any
Lender has knowledge thereof.

          (f)    This Consent shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to conflict of
laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 3 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each Company, the Agent and each of the Lenders has
signed below to indicate its agreement with the foregoing and its intent to be
bound thereby.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By:/s/ Kurt M. Swenson
Name:  Kurt M. Swenson
Title:     Chairman and Chief Executive Officer


- 4 -

--------------------------------------------------------------------------------

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
    as Agent and as a Lender

By: /s/ Peter L. Skavia
Name:  Peter L. Skavia
Title:     Senior Vice President





 

FLEET NATIONAL BANK,
     as a Lender

By: /s/ Michael A. Palmer
Name:   Michael A. Palmer
Title:     Senior Vice President

- 5 -

--------------------------------------------------------------------------------

EXHIBIT 10.2

PROMISSORY NOTE

June 21, 2004

$3,500,000.00

     FOR VALUE RECEIVED, the undersigned, ROCK OF AGES CORPORATION, a Delaware
corporation, ROCK OF AGES KENTUCKY CEMETERIES, LLC, a Delaware limited liability
company, CAROLINA QUARRIES, INC., a Delaware corporation, AUTUMN ROSE QUARRIES,
INC., a Georgia corporation, PENNSYLVANIA GRANITE CORP., a Pennsylvania
corporation, KEITH MONUMENT COMPANY, LLC, a Delaware limited liability company,
ROCK OF AGES MEMORIALS INC., a Delaware corporation, and SIOUX FALLS MONUMENT
CO., A South Dakota corporation, and such other subsidiaries or affiliates of
the foregoing as the Lenders, by unanimous consent, permit to become parties to
the Financing Agreement (herein the "Companies") jointly and severally, promise
to pay to the order of THE CIT GROUP/BUSINESS CREDIT, INC. (herein the "Agent")
as Agent for itself and the other lenders that are, or may be, pursuant to the
terms of the Financing Agreement referred to below, lenders to the Companies, at
its office located at 1211 Avenue of the Americas, New York, New York 10036, in
lawful money of the United States of America and in immediately available funds,
the principal amount of Three Million Five Hundred Thousand Dollars
($3,500,000.00) in accordance with the provisions of Section 4 of the Financing
Agreement (as defined below).

     Each Company further agrees to pay interest at said office, in like money,
on the unpaid principal amount owing hereunder from time to time from the date
hereof on the date and at the rate specified in Section 8 of the Financing
Agreement (as defined below).

     If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

     This Note is one of the Promissory Notes referred to in the Financing
Agreement, dated December 17, 1997 (as amended, the "Financing Agreement"),
between the Companies, the Agent and the lenders that are now, or in the future,
a party thereto, and is subject to, and entitled to, all provisions and benefits
thereof and is subject to optional and mandatory prepayment, in whole or in
part, as provided therein.

--------------------------------------------------------------------------------

     Upon the occurrence of any one or more of the Events of Default specified
in the Financing Agreement or upon termination of the Financing Agreement, all
amounts then remaining unpaid on this Note may become, or be declared to be, at
the sole election of the Agent, or at the direction of the Required Lenders,
immediately due and payable as provided in the Financing Agreement.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By: /s/ Kurt M. Swenson
Name:  Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

--------------------------------------------------------------------------------

EXHIBIT 10.3

     EIGHTH AMENDMENT, dated as of July 8, 2004 ("Amendment"), executed and
delivered in connection with that certain FINANCING AGREEMENT, among ROCK OF
AGES CORPORATION, a Delaware corporation ("ROA"), ROCK OF AGES KENTUCKY
CEMETERIES, LLC, a Delaware limited liability company ("Kentucky"), CAROLINA
QUARRIES, INC., a Delaware corporation ("Carolina"), AUTUMN ROSE QUARRIES, INC.,
a Georgia corporation ("Autumn"), PENNSYLVANIA GRANITE CORP., a Pennsylvania
corporation ("Pennsylvania"), KEITH MONUMENT COMPANY LLC, a Delaware limited
liability company ("Keith"), ROCK OF AGES MEMORIALS INC., a Delaware corporation
("Memorials") and SIOUX FALLS MONUMENT CO., a South Dakota corporation ("Sioux
Falls"), as borrowers (ROA, Kentucky, Carolina, Autumn, Pennsylvania, Keith,
Memorials and Sioux Falls each a "Company" and collectively the "Companies"),
the lenders party thereto (each a "Lender" and collectively the "Lenders") and
THE CIT GROUP/BUSINESS CREDIT, INC. ("CIT"), as agent for the Lenders (in such
capacity, the "Agent"). Terms which are capitalized in this Amendment and not
otherwise defined shall have the meanings ascribed to such terms in the
Financing Agreement (as defined below).

     WHEREAS, the Companies, the Lenders and the Agent are parties to that
certain Financing Agreement, dated as of December 17, 1997, which agreement has
been amended by (a) the letter amendment dated June 22, 1998 (the "First
Amendment"), (b) the Amendment dated June 1, 1999 (the "Second Amendment"), (c)
the Consent and Amendment dated December 20, 1999 (the "Third Amendment"), (d)
the Consent and Amendment dated as of December 27, 2000 (the "Fourth
Amendment"), (e) the Fifth Amendment dated as of October 23, 2002 (the "Fifth
Amendment"), (f) the Sixth Amendment and Waiver dated November 11, 2003 (the
"Sixth Amendment") and (g) the Seventh Amendment and Waiver dated as of February
16, 2004 (the "Seventh Amendment") (as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment and the Seventh Amendment, and as the same may
hereafter be amended, modified, supplemented or restated from time to time, the
"Financing Agreement"); 

     WHEREAS, the Companies have requested that the Lenders agree to modify
certain provisions contained in the Financing Agreement, and the Lenders have
agreed to the foregoing request, on the terms and subject to the conditions set
forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section One.   Amendments.

(a)    Section 1.  Definitions.  Section 1 of the Financing Agreement is hereby
amended as follows:

(i)     The reference to "$20,000,000" appearing in the definition of the term
"Line of Credit" is deleted and "$12,500,000" substituted in lieu thereof.

(ii)     The reference to "$30,000,000" appearing in the definition of the term
"Acquisition Term Loan Line of Credit" is deleted and "$17,500,000" substituted
in lieu thereof.

--------------------------------------------------------------------------------

(iii)     The following new defined term shall be added to Section 1 and
inserted in appropriate alphabetical order:

"Eurimex Expenses shall mean the aggregate amount paid by ROA in respect of the
award made by the International Chamber of Commerce in favor of Granite Stone
Business International (formerly known as Eurimex) and against ROA (including,
without limitation, the amount of the award and all costs, expenses and fees
incurred in connection therewith)."

(iv)     The definitions of the terms "Leverage Ratio," "Line of Credit Fee,"
"Operating Cash Flow," "Operating Cash Flow Ratio" and "Total Debt Service" are
amended and restated in their entirety to read as follows:

"Leverage Ratio shall mean the ratio determined by dividing Total Liabilities by
Tangible Net Worth."

"Line of Credit Fee shall: (a) mean the fee payable to the Agent, for the
ratable benefit of the Lenders, due on the last Business Day of each month for
the Line of Credit and the Acquisition Term Loan Line of Credit, and (b) be
determined by multiplying the difference between (i) the sum of the Line of
Credit and the Acquisition Term Loan Line of Credit and (ii) the sum, for such
month, of (x) the average daily balance of Revolving Loans, plus (y) the average
daily undrawn balance of Letters of Credit, plus (z) the average daily balance
of Acquisition Term Loans, in each case outstanding during such month, by the
Applicable Fee Percentage for the Line of Credit Fee for the number of days in
such month."

"Operating Cash Flow shall mean, for any period, the consolidated EBITDA of the
Companies for such period, minus the sum of (i) the consolidated Unfinanced
Capital Expenditures of the Companies made during such period, plus (ii) the
consolidated cash taxes paid by the Companies during such period.
Notwithstanding the foregoing, for purposes of determining the Operating Cash
Flow Ratio for any period, the aggregate amount of Eurimex Expenses paid in cash
during such period shall be excluded from the calculation of Operating Cash Flow
for such period; provided, however, that the aggregate amount of Eurimex
Expenses excluded from the calculation of Operating Cash Flow shall not exceed:
(a) for the four fiscal quarters ended on or about March 31, 2004, $1,855,000;
(b) for the four fiscal quarters ended or ending on or about June 30, 2004,
September 30, 2004, December 31, 2004 or March 31, 2005, $6,500,000; and (d) for
each period of four fiscal quarters ending thereafter, zero."

- 2-

--------------------------------------------------------------------------------

 

"Operating Cash Flow Ratio shall mean, for any period, the ratio determined by
dividing Operating Cash Flow for such period by Total Debt Service for such
period."

"Total Debt Service shall mean, for any period, the sum of Interest Expense for
such period, plus the amount of all repayments of principal scheduled to be made
during such period in respect of Indebtedness that becomes due and payable
during such period pursuant to any agreement or instrument to which any of the
Companies is a party relating to: (i) the borrowing of money or the obtaining of
credit; (ii) the deferred purchase price of assets; (iii) any Capital Lease or
similar lease arrangement; (iv) any reimbursement obligations in respect of
letters of credit or bankers acceptances due and payable during such period; or
(v) other Indebtedness guaranteed by any of the Companies."

(v)     In the definition of the term Applicable Fee Percentage, the reference
to ".125%" appearing in the first row under the heading "Applicable Fee
Percentage for Line of Credit Fee" is deleted and ".25%" substituted in lieu
thereof.

(b)   Section 7. Covenants. Section 7 of the Financing Agreement is hereby
amended as follows:

(i)    Clause G of Paragraph 10 of Section 7 is deleted in its entirety and the
following substituted in lieu thereof

"G.   Declare or pay any cash dividend of any kind on, or purchase, acquire,
redeem or retire, for cash, any capital stock or equity interest, of any class
whatsoever, whether now or hereafter outstanding, except that: (i) any Company
may declare and pay dividends on its capital stock to ROA to facilitate payment
of income taxes due as a result of the filing of a unitary or consolidated tax
return on which the income of such Company is included; and (ii) in addition to
the dividends permitted to be paid under clause (i) above, any Company may
declare and pay cash dividends on its capital stock, provided, that (x) the
aggregate amount of dividends paid by all of the Companies pursuant to this
clause (ii) shall not exceed $150,000 in any fiscal quarter or $600,000 in any
fiscal year (with no carry-over of amounts from one quarter or one year to
another), (y) Availability on the date of payment of each such dividend and
after giving effect thereto shall, in each case, be not less than $3,000,000 and
(z) such Company shall have given the Agent at least three (3) days prior
written notice of such payment."

(ii)    Paragraphs 14 and 15 of Section 7 are amended and restated in their
entirety to read as follows:

- 3 -

--------------------------------------------------------------------------------

 

"14.   The Companies shall maintain, on a consolidated basis, for each fiscal
quarter, together with the immediately preceding three fiscal quarters, an
Operating Cash Flow Ratio of at least 1.25 to 1."

"15.   The Companies shall maintain at all times, on a consolidated basis, a
Leverage Ratio of not more than 2 to 1.

(iii)    Effective immediately upon the assignment by Fleet National Bank of all
of its rights and obligations under the Financing Agreement to CIT (the
"Assignment"), paragraphs 23 and 24 of Section 7 are deleted in their entirety
and the following is substituted in lieu of each such paragraph: "[Intentionally
omitted]."

Section Two.   Eurimex Reserve. Concurrently with the consummation of the
Assignment, the Agent will establish a $6,500,000 reserve against Availability
and will maintain such reserve until all amounts (including, without limitation,
interest) owing by the Companies to Granite Stone Business International
(formerly known as Eurimex) in respect of the award by the International Chamber
of Commerce are paid in full.

Section Three.    Representations and Warranties. To induce the Agent and the
Lenders to enter into this Amendment, each Company warrants and represents to
the Agent and the Lenders as follows:

(a)    all of the representations and warranties contained in the Financing
Agreement and each other document relating thereto to which such Company is a
party continue to be true and correct in all material respects as of the date
hereof, as if repeated as of the date hereof, except for such representations
and warranties which, by their terms, are only made as of a previous date;

(b)    the execution, delivery and performance of this Amendment by such Company
is within its corporate or limited liability company powers, has been duly
authorized by all necessary corporate or limited liability company action, and
such Company has received all necessary consents and approvals (if any shall be
required) for the execution and delivery of this Amendment;

(c)    upon the execution of this Amendment, this Amendment shall constitute the
legal, valid and binding obligation of such Company, enforceable against such
Company in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or similar laws affecting creditors'
rights generally and (ii) general principles of equity;

(d)    such Company is not in default under any indenture, mortgage, deed of
trust, or other material agreement or material instrument to which it is a party
or by which it may be bound. Neither the execution and delivery of this
Amendment, nor the consummation of the transactions herein contemplated, nor
compliance with the provisions hereof will (i) violate any law or regulation
applicable to such Company, (ii) cause a violation by such Company of any order
or decree of any court or government instrumentality applicable to it, (iii)
conflict with, or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, or other material agreement or material
instrument to which such Company is a party or by which it may be bound, (iv)
result in the creation or imposition of any lien, charge, or encumbrance upon
any of the property of such Company, except in favor of the Agent, to secure the
Obligations, or (v) violate any provision of any organizational document or
capital stock of such Company;

- 4 -

--------------------------------------------------------------------------------

 

(e)     no Default or Event of Default has occurred and is continuing; and

(f)      since the date of the receipt by the Agent and the Lenders of the
Companies' most recent financial statements, no change or event has occurred
which has had or is reasonably likely to have a material adverse effect on the
business, operations, prospects, profitability or condition, financial or
otherwise, of such Company, the Companies and their subsidiaries taken as a
whole or the Collateral.

Section Four.  Conditions Precedent. Section One(b)(iii) of this Amendment shall
become effective when all of the following conditions, the satisfaction of each
of which is a condition precedent to the effectiveness of this Amendment, shall
have occurred:

(a)     The Agent shall have received a fully executed counterpart or original
of this Amendment.

(b)    All of the representations and warranties set forth in Section Three of
this Amendment shall be true and correct.

(c)     The Agent and the Lenders shall have received payment of all fees,
expenses and disbursements (including, without limitation, the fees and expenses
of external counsel) incurred by them in connection with the preparation,
negotiation and execution of this Amendment and the transactions contemplated to
occur hereunder.

Section Five.    Post-Closing Covenant. On or before July 31, 2004, each Company
shall execute and deliver to the Agent a Trademark Security Agreement, in form
and substance satisfactory to the Agent, pursuant to which the Companies grant
to the Agent a first-priority security interest in all of the Companies'
trademarks, trademark applications and related goodwill.

Section Six.   General Provisions.

(a)     Except as herein expressly amended, the Financing Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.

(b)     As of the effective date hereof, all references to the Financing
Agreement in the Financing Agreement shall mean the Financing Agreement as
amended hereby and as hereafter amended, supplemented or modified from time to
time.

(c)     This Amendment embodies the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.

- 5 -

--------------------------------------------------------------------------------

 

(d)     This Amendment may be executed by the parties hereto individually or in
combination, in one or more counterparts, each of which shall be an original and
all of which shall constitute one and the same agreement.

(e)     This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to conflicts of law
principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 6 -

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, each Company, the Agent and each of the Lenders has
signed below to indicate its agreement with the foregoing and its intent to be
bound thereby.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By: /s/ Kurt M. Swenson         
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer
            of each of the above Companies

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
     as Agent and as a Lender

By: /s/ Nicholas Malatestinic
Name: Nicholas Malatestinic
Title:    Vice President, Team Leader

 

- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT 10.4

ASSIGNMENT AND TRANSFER AGREEMENT

Dated: July 9, 2004

     Reference is made to the Financing Agreement, dated December 17, 1997 (as
amended, modified, supplemented and in effect from time to time, the "Financing
Agreement"), among ROCK OF AGES CORPORATION ("ROA"), a Delaware corporation with
a principal place of business at 772 Graniteville Road, Barre, Vermont 05654;
ROCK OF AGES KENTUCKY CEMETERIES, LLC ("Kentucky"), a Delaware limited liability
company with a principal place of business at 771 West Main Street, Lexington,
Kentucky 40508; CAROLINA QUARRIES, INC. ("Carolina"), a Delaware corporation
with a principal place of business at 805 Harris Granite Road, Salisbury, North
Carolina 28146; AUTUMN ROSE QUARRIES, INC. ("Autumn"), a Georgia corporation
with a principal place of business in Mill Creek, Oklahoma 74856; PENNSYLVANIA
GRANITE CORP. (herein "Pennsylvania"), a Pennsylvania corporation with a
principal place of business at 410 Trythall Road, Elverson, Pennsylvania 19520;
KEITH MONUMENT COMPANY LLC ("Keith"), a Delaware limited liability company with
a principal place of business at 771 West Main Street, Lexington, Kentucky
40508; ROCK OF AGES MEMORIALS, INC. ("Memorials"), a Delaware corporation with a
principal place of business at 771 West Main Street, Lexington, Kentucky 40508;
SIOUX FALLS MONUMENT CO. ("Sioux Falls"), a South Dakota corporation with a
principal place of business at 4901 W. 12th Street, Sioux Falls, South Dakota
57106; and such other subsidiaries or affiliates of the foregoing as the
Lenders, by unanimous consent, permit to become parties to the Financing
Agreement (herein collectively the "Companies"), the Lenders named therein, and
The CIT Group/Business Credit, Inc., as Agent (the "Agent"). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Financing Agreement. This Assignment and Transfer Agreement,
between the Assignor (as defined and set forth on Schedule 1 hereto and made a
part hereof) and the Assignee (as defined and set forth on Schedule 1 hereto and
made a part hereof) is dated as of the Effective Date (as set forth on Schedule
1 hereto and made a part hereof).

     1.     The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date, an undivided interest (the "Assigned Interest") in and to all
the Assignor's rights and obligations under the Financing Agreement respecting
those, and only those, financing facilities contained in the Financing Agreement
as are set forth on Schedule 1 (collectively, the "Assigned Facilities" and
individually, an "Assigned Facility"), in a principal amount for each Assigned
Facility as set forth on Schedule 1.

     2.     The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Financing Agreement or any other instrument,
document or agreement executed in conjunction therewith (collectively the
"Ancillary Documents") or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Financing Agreement, any Collateral
thereunder or any of the Ancillary Documents furnished pursuant thereto, other
than that it is the legal and beneficial owner of the interest being assigned by
it hereunder and that such interest is free and clear of any adverse claim and
(ii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Companies or any guarantor or the
performance or observance by the Companies or any guarantor of any of their
respective obligations under the Financing Agreement or any of the Ancillary
Documents furnished pursuant thereto.

--------------------------------------------------------------------------------

     3.     The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Transfer Agreement; (ii) confirms
that it has received a copy of the Financing Agreement, together with the copies
of the most recent financial statements of the Companies, and such other
documents and information as it has deemed appropriate to make its own credit
analysis; (iii) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Financing Agreement;
(iv) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Financing Agreement as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (v) agrees that it will be bound by the
provisions of the Financing Agreement and will perform in accordance with its
terms all the obligations which by the terms of the Financing Agreement are
required to be performed by it as Lender; and (vi) if the Assignee is organized
under the laws of a jurisdiction outside the United States, attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's exemption from United States withholding taxes with respect to
all payments to be made to the Assignee under the Financing Agreement or such
other documents as are necessary to indicate that all such payments are subject
to such tax at a rate reduced by an applicable tax treaty.

     4.     Following the execution of this Assignment and Transfer Agreement,
such agreement will be delivered to the Agent for acceptance by it and the
Companies, effective as of the Effective Date.

     5.     Upon such acceptance, from and after the Effective Date, the Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts, except as otherwise provided in
the Financing Agreement) to the Assignee, whether such amounts have accrued
prior to the Effective Date or accrue subsequent to the Effective Date. The
Assignor and Assignee shall make all appropriate adjustments in payments for
periods prior to the Effective Date made by the Agent or with respect to the
making of this assignment directly between themselves.

     6.    From and after the Effective Date, (i) the Assignee shall be a party
to the Financing Agreement and, to the extent provided in this Assignment and
Transfer Agreement, have the rights and obligations of a Lender thereunder, and
(ii) the Assignor shall, to the extent provided in this Assignment and Transfer
Agreement, relinquish its rights and be released from its obligations under the
Financing Agreement.

      7.     THIS ASSIGNMENT AND TRANSFER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

- 2 -

--------------------------------------------------------------------------------




      IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Transfer Agreement to be executed by their respective duly authorized officers
on Schedule 1 hereto.

Schedule I to Assignment and Transfer Agreement

Name of Assignor:

Fleet National Bank

 

 

 

 

 

Name of Assignee:

The CIT Group/Business Credit, Inc.

 

 

 

 

 

Effective Date of Assignment:

July 9, 2004

 

 

 

 

 

 

 

 

 

 

Assigned Facilities

 

Commitment Amount Assigned

 

Percentage Assigned of Each Facility (shown as a percentage of aggregate
commitments of all Lenders)

 

 

 

 

 

Acquisition Term Loans

 

$7,000,000

 

40%

 

 

 

 

 

Revolving Loans

 

$5,000,000

 

40%

 

 

 

 

 

Letter of Credit participation interest

 

$1,200,000

 

40%

 

 

 

 

 

 

 

 

 

 

Pro-rata share of fees and interest earned under the Financing Agreement as
provided in Paragraph 4 of Section 12 of the Financing Agreement.


- 3 -

--------------------------------------------------------------------------------

 

 




Accepted:

 

 

 

 

 

 

 

THE CIT GROUP BUSINESS CREDIT, INC.
   as Agent

By: /s/Nicholas Malatestinic
Name: Nicholas Malatestinic
Title:   Vice President, Team Leader

 

FLEET NATIONAL BANK
   as Assignor

By: /s/ John F. Lynch
Name:   John F. Lynch
Title:      Senior Vice President

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.
   as Assignee

By: /s/ Nicholas Malatestinic
Name:  Nicholas Malatestinic
Title:    Vice President, Team Leader

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

 

By: /s/ Kurt M. Swenson 
Name:   Kurt M. Swenson
Title:      Chairman and Chief Executive Officer
              of each of the above Companies

 

- 4 -

--------------------------------------------------------------------------------

EXHIBIT 10.5

THE CIT GROUP/BUSINESS CREDIT, INC.
1211 Avenue of the Americas
New York, New York10036

August 10, 2004

Rock of Ages Corporation
772 Graniteville Road
Barre, Vermont 05654

Attention:    Mr. Kurt M. Swenson
                  Chief Executive Officer

RE:     Waiver and Agreement

Gentlemen:

     We refer to the Financing Agreement, dated as of December 17, 1997 (as
amended, the "Financing Agreement"), among Rock of Ages Corporation, Rock of
Ages Kentucky Cemeteries, LLC ("Kentucky"), Carolina Quarries, Inc., Autumn Rose
Quarries, Inc., Pennsylvania Granite Corp., Keith Monument Company LLC, Rock of
Ages Memorials, Inc. and Sioux Falls Monument Co. (all of the aforementioned
entities, collectively, the "Companies"), the lenders party thereto
(collectively, the "Lenders"), and The CIT Group/Business Credit, Inc., as agent
for the Lenders (in such capacity, the "Agent"). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the
Financing Agreement.
 

     Waiver. You have notified us that consolidated EBITDA of the Companies for
the three fiscal quarters ending in June 2004 was $1,046,000. The failure of the
Companies to have achieved consolidated EBITDA of at least $2,300,000 for the
three fiscal quarters ending in June 2004 constitutes a violation of Section 7
of the Financing Agreement (as in effect on June 30, 2004) and an Event of
Default under the Financing Agreement (as in effect on June 30, 2004)(the Event
of Default referred to in this paragraph is hereinafter referred to as the
"Designated Default").

     Effective as of June 30, 2004, upon the Agent's receipt of one or more
counterparts of this letter signed by all of the Companies, the Lenders hereby
waive the Designated Default as an Event of Default. Nothing herein shall
constitute a waiver by the Agent or any Lender of any other Default or Event of
Default, whether or not the Agent or any Lender has any knowledge thereof, nor
shall anything herein be deemed a waiver by the Agent or any Lender of any
Default or Event of Default which may occur after the date hereof.

     Agreement.  The Companies and the Lenders hereby agree that for purposes of
determining the Companies' compliance with Paragraphs 14 and 15 of Section 7 of
the Financing Agreement, for any time or period, whether occurring before, on or
after the date of this letter, the assets, liabilities, earnings and other
results of operations of the business of Kentucky sold to Saber Management
Kentucky, LLC shall not be included.
 

--------------------------------------------------------------------------------

     By signing below, each of the Companies hereby represents and warrants
that: (a) all of the representations and warranties set forth in the Financing
Agreement (except for such representations and warranties that were only
required to be true and correct as of a prior date) are true and correct in all
material respects on the date hereof; and (b) no Default or Event of Default
(other than the Designated Default) has occurred and is continuing on the date
hereof.

     Except as otherwise expressly agreed herein, the Financing Agreement and
all other agreements, documents, instruments and certificates executed in
connection therewith are hereby ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.

     This letter agreement shall be governed by and construed in accordance with
the laws of the State of New York.

     Please sign below to indicate your agreement to the terms hereof.

 

Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC.
     as Lender and Agent

By: /s/ Nicholas Malatestinic
Name: Nicholas Malatestinic
Title: Vice President, Team Leader

 

 

Agreed to by:

 

 

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By: /s/ Douglas S. Goldsmith
Name:  Douglas S. Goldsmith
Title:     Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.6 

MUTUAL RELEASE AGREEMENT

 

            This Mutual Release Agreement (the "Agreement"), dated as of August
6, 2004, is entered into between Dyckerhoff AG ("Dyckerhoff"), Granite Stone
Business International S.a.r.l. f/k/a and including Eurimex S.A. (Luxembourg)
("GSBI") and all of their respective, subsidiaries, divisions and affiliates
including, but not limited to, GroupeCimentsLuxembourgeois, Materiaux S.A., and
MarbrerieJacquemartSarl (including the respective predecessors and successors of
any of the foregoing, collectively, the "GSBI Parties"), and Rock of Ages
Corporation ("Rock of Ages") and all of its subsidiaries, divisions and
affiliates including, but not limited to, Carolina Quarries Inc., Pennsylvania
Granite Corp., and Rock of Ages Memorials, Inc. (including the respective
predecessors and successors of any of the foregoing, collectively, the "Rock of
Ages Parties").  The GSBI Parties and Rock of Ages Parties are referred to
collectively as the "Parties" and singularly as a "Party."

            WHEREAS, on April 5, 2001, GSBI initiated an arbitration against
Rock of Ages before the International Court of Arbitration of the International
Chamber of Commerce referenced 11502/KGA/MS (the "Arbitration");

            WHEREAS, on June 7, 2004, an arbitral tribunal rendered an award in
the Arbitration (the "Award"), attached as Exhibit A:

 

a.

Awarding GSBI US$5,397,000 as compensation for lost profits resulting from the
termination of an agreement dated December 8, 1997, entered into between Rock of
Ages and GSBI  for the supply and distribution of Salisbury Pink granite (the
"Salisbury Pink Agreement");

 

 

 

 

b.

Awarding interest to GSBI at the applicable yearly Luxembourg legal rate-5.75%
in 2001, 5% in 2002, 5% in 2003 and 4.75% in 2004-on the amount so awarded, from
October 18, 2000, until June 9, 2004;

 

 

 

 

c.

Awarding interest to GSBI at the applicable yearly Luxembourg legal rate-as
established by the Reglement Grand Ducal for the relevant period-on the amount
so awarded, from June 9, 2004, until payment;

 

 

 

 

d.

Declaring that GSBI's claims VIII-XI, which alleged violations of U.S. antitrust
laws, had been withdrawn with prejudice;

 

 

 

 

e.

Ordering that GSBI and Rock of Ages shall bear the costs of the Arbitration,
fixed by the ICC Court at US$600,000, in equal shares;

 

--------------------------------------------------------------------------------

 

 

 

 

 

f.

Ordering that GSBI and Rock of Ages shall each bear its own legal and other
costs incurred in connection with the Arbitration; and

 

 

 

 

g.

Denying all other claims of each of GSBI and Rock of Ages;

 

      WHEREAS, in discharge of the Award and all claims between them, the
Parties desire to provide for the releases and other matters described herein;

     NOW, THEREFORE, in consideration of the foregoing, the payment by Rock of
Ages to GSBI of Six Million Five Hundred Thousand US Dollars (US $6,500,000),
net of withholding taxes and similar charges if and to the extent applicable
(the "Payment"), and the representations, warranties and agreements herein
contained, the receipt and sufficiency of which consideration are hereby
acknowledged, the Parties agree as follows:

 

1.

Mutual Release.  The Payment and the representations, warranties and agreements
set forth herein, shall constitute a full and final resolution of all disputes
between the Parties.  Upon receipt by GSBI of the Payment, each GSBI Party
hereby releases, acquits, satisfies and forever discharges each Rock of Ages
Party of and from all manner of actions, causes of action, suits, contracts,
claims and demands whatsoever, in law or equity, which each GSBI Party ever had,
now has, or hereafter can, shall or may have, against any Rock of Ages Party,
from the beginning of time through the date of this Agreement.  Each Rock of
Ages Party hereby releases, acquits, satisfies and forever discharges each GSBI
Party of and from all manner of actions, causes of action, suits, contracts,
claims and demands whatsoever, in law or equity, which each Rock of Ages Party
ever had, now has, or hereafter can, shall or may have, against any GSBI Party,
from the beginning of time through the date of this Agreement. 

 

 

 

 

 

For the avoidance of doubt, the foregoing releases shall extend to, but are not
limited to, all claims arising out of, in connection with or related to any
actual or potential business relationship between any GSBI Party and any Rock of
Ages Party from the beginning of the world through the date of this Agreement,
including without limiting the generality of the foregoing all claims raised in
the Arbitration;

 

 

 

 

 

provided, however, that such releases shall not release any Party from any
agreements, covenants or provisions, or from liability for breach of any of its
representations and warranties, contained in this Agreement.

 

 

 

 

2.

Payment.  On July 29, 2004, or upon receipt by Rock of Ages of a copy of this
Agreement duly signed by GSBI and Dyckerhoff (whichever occurs later), Rock of
Ages will pay GSBI the Payment by wire transfer to the following account hereby
designated by GSBI:

2

--------------------------------------------------------------------------------

 

 

 

Granite Stone Business International, S.a.r.l.
SocieteGenerale Bank & Trust
11, avenue Emile Reuter
L-2420 Luxembourg
Swift - BIC: SGABLULL
IBAN Account Number: LU79 0614 1317 5260 0USD

 

 

 

 

The Parties hereby acknowledge and confirm that (i) the Payment includes all
interest due under the Award and (ii) the Payment shall be made net of
withholding taxes and similar charges if and to the extent applicable
("Withholding Taxes"); provided that for this purpose no Withholding Taxes shall
be applicable and no Withholding Taxes shall be deducted from the Payment, if,
prior to Rock of Ages making the Payment, GSBI has delivered to Rock of Ages a
properly completed and signed United States Internal Revenue Service ("IRS")
Form W-8BEN, certifying (by checking box 9a. in Part II of such Form) that GSBI
is a resident of Luxembourg within the meaning of the income tax treaty between
the United States and Luxembourg, in which event GSBI shall be deemed to have
represented and warranted to Rock of Ages that no Withholding Taxes are
applicable to the Payment.  If such Form W-8BEN has not been so completed,
signed and timely delivered, Rock of Ages will (i) deduct applicable Withholding
Taxes from the Payment, (ii) timely pay such Withholding Taxes to the IRS, and
(iii) send proof of such payment to GSBI within thirty (30) days of receipt of
confirmation of payment from the IRS.

 

 

 

 

3.

Authority, Consent.

 

 

 

 

a.

Each Party acknowledges that in deciding to enter into this Agreement such Party
has relied entirely on its own independent judgment and has entered into the
Agreement in the exercise of such judgment with the advice of counsel of its own
choosing.

 

 

 

 

b.

Each Party represents and warrants that it is fully entitled and duly authorized
to enter into this Agreement and to make the representations and warranties of
such Party and perform the agreements of such Party set forth in this
Agreement.  Each Party represents and warrants that the entities and/or
person(s) signing this Agreement on its behalf is/are duly authorized to sign on
behalf of such Party and that this Agreement is the valid and binding agreement
of such Party, enforceable against such Party in accordance with its terms.

3

--------------------------------------------------------------------------------

 

 

 

 

 

c.

Each Party represents and warrants that no claim, right, demand, action or cause
of action released pursuant to Section 1 hereof has been assigned or
transferred, in whole or in part, to any other person or entity, including
without limitation, any other Party or any parent, subsidiary, shareholder,
agent, representative or affiliate of such Party or of any other Party, in any
manner, including by way of operation of law or otherwise.

 

 

 

 

4.

Actions of Entities, Further Assurances.  This Agreement shall constitute, as
applicable, written consents of stockholders and directors of each Party, to the
extent that the execution, delivery or performance by such Party of this
Agreement is required to be approved by such stockholders or directors.

 

 

 

 

5.

Survival. The representations, warranties, promises, covenants and agreements
contained in this Agreement shall survive the execution of this Agreement.

 

 

 

 

6.

Binding Effect.  Except as otherwise provided in this Agreement, every covenant,
term, and provision of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, legal representatives,
executors, successors, permitted transferees, and assigns.

 

 

 

 

7.

Entire Agreement, Changes.  This Agreement: (i) contains the entire agreement
between the Parties; (ii) constitutes the complete, final and exclusive
embodiment of their agreement with respect to the subject matter hereof; and
(iii) supersedes any prior agreements, oral or written, between the Parties, all
of which are hereby rescinded.  This Agreement is executed without reliance upon
any promise, warranty or representation by any Party or any representative of
any Party other than those expressly contained herein.  This Agreement cannot be
changed or modified in any respect except by a written instrument that is signed
by the Party against whom the change or modification is to be enforced.

 

 

 

 

8.

No Admission.  Nothing in this Agreement is intended, nor shall be construed as,
an explicit or implicit admission of liability or finding of wrongdoing by any
Party.

 

 

 

 

9.

Authorship.  This Agreement shall be deemed to have been mutually pre-approved
by the Parties with the advice of counsel and shall not be construed for or
against either of them solely by reason of authorship.

 

 

 

 

10.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same instrument.  Facsimile signatures shall be deemed original
signatures for all purposes.

 

 

 

 

11.

Applicable Law.  This Agreement shall be deemed to have been entered into and
shall be construed and interpreted in accordance with the substantive laws of
the State of New York, without reference to its choice of law or conflicts of
laws principles.  In the event of any action or proceeding arising from a
claimed breach of, or an action to enforce the terms of, this Agreement, the
Parties hereby consent to the exclusive personal jurisdiction of the courts of
the State of New York and federal courts located in the Southern District of New
York. 

4

--------------------------------------------------------------------------------

 

 

 

 

 

12.

Costs. Each Party shall bear its own costs and expenses related to the
negotiation, execution and performance of this Agreement.

 

 

 

 

     IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of the date first above written.

GRANITE STONE BUSINESS INTERNATIONAL S.a.r.l.
For and on behalf of itself and the other GSBI Parties.

By:

/s/ Christian Weiler

By:

/s/ Serge Toussaint

 

 

 

 

Name:

Christian Weiler

Name:

Serge Toussaint

 

 

 

 

Title:

 

Title:

 

DYCKERHOFF AG
For and on behalf of itself and the other GSBI Parties.

 

By:

/s/ Wolfgang Bauer

By:

/s/ Alexander Rontgen

 

 

 

 

Name:

Wolfgang Bauer

Name:

Alexander Rontgen

 

 

 

 

Title:

 

Title:

 

 

ROCK OF AGES CORPORATION
For and on behalf of itself and the other Rock of Ages Parties.

 

By:

/s/ Kurt M. Swenson

 

 

Name:

Kurt M. Swenson

 

 

Title:

Chairman/CEO


5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Copy of the Award

--------------------------------------------------------------------------------

    EXHIBIT 10.7

 

 

 

COMMON STOCK PURCHASE AGREEMENT

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE AGREEMENT

 

      This Common Stock Purchase Agreement (the "Agreement") is entered into
this 16th day of June, 2004, by and between CRGH, LLC (the "Principal"), and
Rock of Ages Corporation, a Delaware corporation (the "Investor").

      WHEREAS, FFS Holdings, Inc., a Delaware corporation ("FFS Holdings") has,
or will have prior to the Closing (as defined herein), authorized the issuance
of 950,000 shares of Class A Common Stock, par value $0.01 per share (the "Class
A Common Stock"), and 50,000 shares of non-voting Class B Common Stock, par
value $0.01 per share, herein, the "Class B Common Stock" and, together with the
Class A Common Stock, the "Common Stock") and up to 28,700 shares of preferred
stock, par value $0.01 per share (the "Preferred Stock").

      WHEREAS, FFS Holdings has entered into a Stock Purchase Agreement, dated
as of February 12, 2004 (as amended from time to time, the "Purchase
Agreement"), with Hillenbrand Industries, Inc. ("Hillenbrand") pursuant to which
FFS Holdings will acquire all of the issued and outstanding stock of Forethought
Financial Services, Inc. and its subsidiaries from Hillenbrand (the
"Transaction").

      WHEREAS, subject to the terms and conditions of the Subscription Agreement
between FFS Holdings and the Principal, to be entered into pursuant to the terms
and conditions set forth in that certain Resale Commitment Agreement dated as of
June 16, 2004, between The Devlin Group II, LLC ("TDG") and the Principal (as
amended from time to time, the "Resale Commitment Agreement") a copy of which is
attached hereto as Exhibit A, prior to the Closing (as defined herein) FFS
Holdings shall issue shares of Common Stock with a per share purchase price of
$100.00, of which the Principal shall purchase the number of shares of Common
Stock specified in the Resale Commitment Agreement.

      WHEREAS, prior to the Closing the Principal, other principals of TDG and
certain Affiliates (as defined herein, and being referred to collectively with
TDG's principals as the "TDG Stockholders"), together with persons unrelated to
either TDG or the Investor (referred to collectively, with the persons unrelated
to TDG, as the "Non-TDG Investors") will purchase from FFS Holdings additional
shares of Common Stock which, together with the Common Stock purchased by the
Principal, shall have an aggregate issue price of $41,300,000.

      WHEREAS, the Principal desires to sell to the Investor all of the shares
of Common Stock which the Principal has committed to purchase pursuant to the
Resale Commitment Agreement, and the Investor desires to purchase from the
Principal such shares of Common Stock (specified as to number and class thereof
on Annex A hereto) on the terms and conditions contained in this Agreement.

      NOW, THEREFORE, in consideration of the mutual premises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties to
this Agreement, intending to be legally bound, mutually agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

Purchase and Sale of Shares

     1.1     Purchase and Sale.   Subject to the terms and conditions of this
Agreement, the Investor does hereby agree to purchase at the Closing the number
and type of shares of Common Stock set forth on Annex A hereto (the "Shares"),
at a purchase price of $100 per Share, for the total purchase price set forth on
Annex A hereto (the "Purchase Price").

     1.2     Closing.  (a) The sale and purchase of the Shares shall occur at a
closing (the "Closing") at Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, New York 10153, to be held one business day after the satisfaction or
waiver by the appropriate party of the conditions set forth in this Agreement.
Payment of the Purchase Price shall be made by the Investor (against receipt of
share certificates and a stock power duly endorsed for transfer delivered by the
Principal) to the Principal, in respect of the Shares, at the Closing by wire
transfer of immediately available funds denominated in U.S. dollars to an
account designated by the Principal.

     (b)     On June 21, 2004, or upon such other day as the Principal shall
notify the Investor, the Investor shall deliver the Purchase Price to the Escrow
Agent (as defined in the Escrow Agreement substantially in the form of Exhibit F
attached hereto (the "Escrow Agreement")) which shall be held in escrow on
behalf of the Investor pursuant to the terms of the Escrow Agreement. At
Closing, the Escrow Agent shall transfer the Purchase Price to the Principal
against receipt of the Shares pursuant to a joint notice delivered by the
Investor and the Principal to the Escrow Agent.

     1.3    Termination and Unconsummated Transaction Expenses.

     (a) The Investor acknowledges and agrees that, if the Principal provides
the Investor with written notice (a "Termination Notice") that the Transaction
has been terminated (the date specified by the Principal for such termination,
the "Termination Date"), the obligations of the Principal under this Agreement
shall terminate and be of no further force or effect.

     (b) After the delivery of the Termination Notice, the Investor shall pay to
or reimburse the Principal for all amounts paid or payable by the Principal in
respect of Transaction Expenses (as defined in the Resale Commitment Agreement)
under the Resale Commitment Agreement. The Transaction Expenses will be payable
by the Investor from time to time on or after the Termination Date upon receipt
of written request for payment from the Principal.

ARTICLE II

Representations and Warranties of Principal

The Principal represents and warrants to the Investor that:

2

--------------------------------------------------------------------------------

     2.1   Authority. The Principal has the requisite authority to enter into
and perform its obligations under this Agreement.

     2.2  Authorization. This Agreement, when executed and delivered by the
Principal, will constitute its valid and legally binding obligation, enforceable
in accordance with its terms, except to the extent the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors' rights generally or by general equitable principles.

2.3     Nature and Validity of Shares.

           (a)  The Class A Common Stock and Class B Common Stock will be issued
pursuant to a restated certificate of incorporation of FFS Holdings in
substantially the form attached hereto as Exhibit B.

           (b)  At the Closing, the Principal will be the record and beneficial
owner of the Shares, free and clear of any and all liens and encumbrances
(except for such restrictions on transfer (i) generally arising under applicable
federal and state securities laws and (ii) imposed upon the Shares under the
terms of the Stockholders Agreement). The Shares will be duly and validly
issued, and fully paid and nonassessable. The Principal has the power and
authority to sell, transfer, assign and deliver such Shares as provided in this
Agreement, and such delivery will convey to Purchaser good and marketable title
to such Shares, free and clear of any and all liens and encumbrances except as
aforesaid.

            (c)  The authorized share capital of FFS Holdings as of the Closing
will be one million twenty-eight thousand seven hundred (1,028,700) shares, of
which nine hundred and fifty thousand (950,000) shares shall be Class A Common
Stock, fifty thousand (50,000) shares shall be Class B Common Stock, and
twenty-eight thousand seven hundred shares (28,700) shares shall be Preferred
Stock. As of the Closing, three hundred ninety three thousand (393,000) shares
of Class A Common Stock, twenty thousand (20,000) shares of Class B Common Stock
and all twenty eight thousand seven hundred (28,700) shares of Preferred Stock
shall be outstanding. All of the outstanding shares of FFS Holdings as of the
Closing will be duly authorized, fully paid, nonassessable and not entitled to
preemptive or similar rights, other than as set forth in the Stockholders
Agreement. As of the Closing, except pursuant to (i) the Warrant (as defined in
the Purchase Agreement) (ii) the Note (as defined in the Purchase Agreement) and
(iii) the Class B Common Stock, there will be no outstanding options, warrants
or other rights of any kind to acquire any additional shares of capital stock of
FFS Holdings or securities convertible into or exchangeable for, or which
otherwise confer on the holder thereof any right to acquire, any such additional
shares, nor will FFS Holdings be committed to issue any such option, warrant,
right or security, provided, however that the issuance at or prior to Closing of
option and/or restricted stock grants in an aggregate amount not in excess of
five percent (5%) of the outstanding capital stock of FFS Holdings shall not be
deemed a breach of this representation and warranty. As of the Closing, there
will be no agreements or understandings to which FFS Holdings is a party with
respect to the voting of any shares of its capital stock or which restrict the
transfer of any such shares except the Stockholders Agreement. As of the
Closing, there will be no outstanding contractual obligations of FFS Holdings to
repurchase, redeem or otherwise acquire any of its shares of capital stock,
other equity interests or any other securities except with respect to the
Preferred Shares and as set forth in the Note. As of the Closing, except as
provided in the Stockholders Agreement, FFS Holdings will not be under any
obligation by reason of any agreement to register the offer and sale or resale
of any of its securities under any securities laws.

3

--------------------------------------------------------------------------------

 

      (d)  As of the Closing, FFS Holdings will not have conducted any material
operations or incurred any material obligations other than in connection with
the Transaction or as otherwise set forth in the Offering Circular prepared by
FLAC Holdings, LLC, an indirect subsidiary of FFS Holdings, in connection with
its issuance of Series A and Series B Notes.

      2.4   No Brokers or Finders. No agent, broker, finder or investment or
commercial banker, or other person engaged by or acting on behalf of the
Principal in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated hereby, is or will be entitled to any
brokerage or finder's or similar fee or other commission as a result of this
Agreement or the transactions contemplated hereby.

     2.5    No Prohibition. No claim, action, suit, investigation or other
proceeding is pending or, to the Principal's knowledge, threatened before any
governmental entity, which purports to enjoin or restrain the Principal or to
seek relief from or against the Principal, or which could result in an order
prohibiting the Principal from, consummating the transactions contemplated
hereby.

     2.6   Securities Act.  The sale of the Shares in accordance with the terms
of this Agreement (assuming the accuracy of the representations and warranties
of the Investor contained in Article III hereof) is exempt from the registration
requirements of the Securities Act of 1933, as amended (the "1933 Act").

     2.7   Representation Regarding Funding. The funds to be used by the
Principal to acquire the Shares from FFS Holdings will not be obtained from the
Investor, FFS Holdings or any person Related to the Investor or FFS Holdings.
For purposes of this Agreement, a person will be treated as "Related" to another
person (which, as used herein, includes any entity) if such person is (A) either
"controlled" or is in "control" (as defined pursuant to Section 1.482-l(i)(4) of
the treasury regulations of the Internal Revenue Code of 1986, as amended, the
"Treasury Regulations") of such person, (B) a "controlled taxpayer" with respect
to such person as that term is defined pursuant to Section 1.482-1(i)(5) of the
Treasury Regulations, or (C) part of the same controlled group as such person
(as defined pursuant to Section 1.482-1(i)(6) of the Treasury Regulations).

ARTICLE III

Representations, Warranties and Agreements of the Investor

The Investor represents and warrants to the Principal that:

4

--------------------------------------------------------------------------------

     3.1  Organization;  Authority. The Investor is a duly formed corporation,
validly existing and in good standing under the laws of its jurisdiction of
formation. The Investor has the requisite authority to enter into and perform
its obligations under this Agreement.

     3.2   Authorization. This Agreement, when executed and delivered by the
Investor, will constitute its valid and legally binding obligation, enforceable
in accordance with its terms, except to the extent the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors' rights generally or by general equitable principles.

     3.3    No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker, or other person or firm engaged by or acting on behalf of the
Investor or its Affiliates in connection with the negotiation, execution or
performance of this Agreement or the transactions contemplated hereby, is or
will be entitled to any brokerage or finder's or similar fee or other commission
as a result of this Agreement or the transactions contemplated hereby. For
purposes of this Agreement "Affiliate" means, with respect to any person, any
other person that, directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person,
and, unless otherwise noted, the term "control" (including the terms "controlled
by" and "under common control with") means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through ownership of voting securities, by
contract or otherwise.

     3.5    Investment Representations.

     (a)    The Shares to be received by the Investor will be acquired by it for
investment for its own account, not as a nominee or agent, and not with a view
to the sale or distribution of any part thereof in violation of applicable
federal and state securities laws, and it has no current intention of selling,
granting a participation in or otherwise distributing the same, in each case, in
violation of applicable federal and state securities laws. By executing this
Agreement, the Investor further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
a participation to such person, or to any third person, with respect to any of
the Shares, in each case, in violation of applicable federal and state
securities laws.

      (b)   The Investor understands that the Shares have not been registered
under the 1933 Act on the basis that the sale provided for in this Agreement is
exempt from registration under the 1933 Act.

      (c)   The Investor is an "accredited investor" within the meaning of
Regulation D promulgated under the 1933 Act. The Investor understands that the
Shares may not be sold, transferred or otherwise disposed of without
registration under the 1933 Act or an exemption therefrom, and that in the
absence of an effective registration statement covering such Shares or an
available exemption from registration under the 1933 Act, the Investor must be
prepared to bear the economic risk of this investment for an indefinite period
of time. In particular, the Investor acknowledges that it is aware that the
Shares may not be sold pursuant to Rule 144 promulgated under the 1933 Act
unless all of the conditions of Rule 144 are met. Among the current conditions
for use of Rule 144 by certain holders is the availability to the public of
current information about FFS Holdings. Such information is not now available,
and to the Principal's knowledge FFS Holdings does not have any current plans to
make such information available.

5

--------------------------------------------------------------------------------

 

     (d)  The Investor has performed its own due diligence and business
investigations with respect to FFS Holdings. The Investor is fully familiar with
the nature of the investment in FFS Holdings, the speculative and financial
risks thereby assumed, and the uncertainty with respect to the timing and
amounts of distributions, if any, to be made by FFS Holdings. The Investor does
not desire any further information which may be available with respect to these
matters and has had a sufficient opportunity to review the matters that it
believes to be important in deciding whether to acquire the Shares. The Investor
has not relied in connection with this investment upon any representations,
warranties or agreements other than those set forth in this Agreement.

     3.6   Shareholder Restrictions. The Investor understands and acknowledges
that the Shares being purchased hereunder shall be subject to the transfer
restrictions applicable to Non-TDG Investors contained in the Stockholders
Agreement, including, without limitation, the absolute restriction on
transferability (other than to certain permitted transferees) referred to as the
"Blackout Period" therein. The Investor has no intention of selling or otherwise
transferring the Shares to any other person who is or becomes a party to the
Stockholders Agreement or to any person who is Related to such a party or to FFS
Holdings.

     3.7   Representation Regarding Funding. The funds to be used by the
Investor to acquire the Shares from the Principal will not be obtained from FFS
Holdings, the Principal or any party Related to FFS Holdings or the Principal.

ARTICLE IV

Covenants of the Parties

     4.1   Stockholders Agreement. The Investor shall execute and deliver a
counterpart to the Stockholders Agreement at Closing.

     4.2    Consistent Reporting. Neither the Principal nor the Investor shall
take any position with respect to any tax or tax-related audit, controversy or
claim, or any financial statement, public filing, tax return, administrative
filing or any other filing that is not consistent with the Investor being the
bona fide purchaser of the Shares, and for so long as the Investor owns the
Shares, the beneficial owner of the Shares. Neither the Principal, the Investor
nor any person Related to the Investor or the Principal shall take any position
on any financial statement, public filing, tax return, administrative filing, or
any other filing or any position whether written or oral with any governmental
entity or judicial or administrative body, agency or office that is inconsistent
with the positions listed on Annex D to the Purchase Agreement, the text of
which is set forth on Exhibit D to this Agreement.

6

--------------------------------------------------------------------------------

     4.3    Confidentiality; Public Announcement.

      (a)  The Investor acknowledges that it has reviewed the Mutual
Confidentiality Agreement dated July 3, 2003, between Hillenbrand and Devlin
Associates, LLC, ("Devlin") as amended by Amendment No. 1, dated August 19, 2003
and Amendment No. 2, dated August 29, 2003 (as amended, the "Confidentiality
Agreement") and hereby agrees to be bound by the same terms and conditions that
bind Devlin to the extent applicable to Representatives (as defined in the
Confidentiality Agreement) of Devlin. The Investor further agrees to defend,
indemnify and hold the Principal, Devlin, TDG and their respective Affiliates
harmless from and against, and to reimburse the Principal, Devlin, TDG and their
respective Affiliates with respect to, any and all losses, damages, liabilities,
claims, judgments, settlements and fines (including expenses and reasonable
attorneys' fees) incurred by the Principal, Devlin, TDG and their respective
Affiliates caused by or arising out of or in connection with a breach by the
Investor of any term of the Confidentiality Agreement to the extent applicable
to Representatives (as defined in the Confidentiality Agreement).

      (b)  The Investor shall not (and shall cause its Affiliates not to) issue
any press release or public announcement concerning this Agreement or the
Transaction without obtaining the prior written approval of FFS Holdings which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of FFS Holdings, (i) disclosure is otherwise required by applicable
law, provided that, to the extent required by applicable law, the party
intending to make such release shall use its best efforts consistent with such
applicable law to consult with the other party with respect to the text thereof
or (ii) disclosure could adversely affect the consummation of the Transaction or
the business of FFS (including as it relates to Hillenbrand).

      (c)  Notwithstanding anything to the contrary set forth herein or in any
other agreement to which the parties hereto are parties or by which they are
bound, commencing on the date hereof, the obligations of confidentiality
contained herein and therein, as they relate to the transaction contemplated by
this Agreement ("The Purchase"), shall not apply to the tax structure or tax
treatment of The Purchase, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the tax structure and tax treatment of
The Purchase commencing on the date hereof; provided, however, that such
disclosure shall not include the name (or other identifying information not
relevant to the tax structure or tax treatment) of any person and shall not
include information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

      4.4     Investor Representation Letter.

       (a)   The Investor will, as soon as reasonably practicable (and in no
event more than one business day) following the receipt of the Principal's
request to do so, execute and deliver to Hillenbrand a representation letter in
the form attached hereto as Exhibit E-1 (the "Investor Representation Letter").

       (b)  The Investor will procure that each representation, warranty,
assertion of fact, undertaking, covenant or other statement made by it in the
Investor Representation Letter is, and will at all applicable times, be true and
correct.

7

--------------------------------------------------------------------------------

 

      4.5    Principal Representation Letter.

      (a)   The Principal will execute and deliver to Hillenbrand a
representation letter in the form attached hereto as Exhibit E-2 (the "Principal
Representation Letter").

      (b)  The Principal will procure that each representation, warranty,
assertion of fact, undertaking, covenant or other statement made by it in the
Principal Representation Letter is, and will at all applicable times, be true
and correct..

ARTICLE V

Conditions to Obligations of the Investor at Closing

     The obligations of the Investor under Article I to purchase the Shares are
subject to the fulfillment on or before the Closing of each of the following
conditions:

     5.1   Representations and Warranties. The representations and warranties of
the Principal contained in Article II hereof shall be true on and as of the
Closing with the same force and effect as if they had been made at the Closing.

     5.2  Performance. The Principal shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by it on or before the Closing, including without limitation
the execution and delivery of the agreements and undertakings provided for in
this Agreement.

     5.3  Qualifications.  All authorizations, approvals or permits, if any, of
any governmental authority or regulatory body that are required in connection
with the lawful issuance and sale of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.

ARTICLE VI

Conditions to the Obligations of the Principal at Closing

     The obligations of the Principal under Article I to issue and deliver the
Shares are subject to the fulfillment on or before the Closing of each of the
following conditions:

     6.1  Representations and Warranties. The representations, warranties and
agreements of the Investor contained in Article III hereof shall be true on and
as of the Closing with the same force and effect as if they had been made at the
Closing.

     6.2   Performance. Investor shall have performed in all material respects
all of its obligations and materially complied with all of its covenants
required to be performed or complied with on or prior to the Closing, including
without limitation the execution and delivery of the agreements and undertakings
provided for in this Agreement.

8
 

--------------------------------------------------------------------------------

      6.3    Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body that are required in connection
with the lawful issuance and sale of the Shares pursuant to this Agreement shall
have been duly obtained and shall be effective on and as of the Closing.

ARTICLE VII

Mutual Conditions Precedent

     The obligations of the Principal and the Investor under Article I of this
Agreement are subject to the fulfillment on or before the Closing of the
following conditions:

     7.1     Transaction. The First Closing (as defined in the Purchase
Agreement) shall have occurred.

     7.2    Issuance of Shares. FFS Holdings shall have issued the Shares to the
Principal.

     7.3    Representation Letters. Each of the Investor and the Principal shall
have executed and delivered to Hillenbrand the Investor Representation Letter or
the Principal Representation Letter, as applicable.

     7.4    Investment. FFS Holdings shall have issued to the TDG Stockholders
(including the Principal) and the Non-TDG Investors Common Stock with an
aggregate issue price of $41,300,000.

ARTICLE VIII

Miscellaneous

       8.1   No Waiver; Modifications in Writing. This Agreement sets forth the
entire understanding of the parties, and supersedes all prior agreements,
arrangements and communications, whether oral or written, with respect to the
subject matter hereof. No waiver of or consent to any departure from any
provision of this Agreement shall be effective unless signed in writing by the
party entitled to the benefit thereof, provided that notice of any such waiver
shall be given to each party hereto as set forth below. Except as otherwise
provided herein, no amendment, modification or termination of any provision of
this Agreement shall be effective unless signed in writing by or on behalf of
the Principal and the Investor. Any amendment, supplement or modification of or
to any provision of this Agreement, any waiver of any provision of this
Agreement, and any consent to any departure by the Principal from the terms of
any provision of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which made or given.

9

--------------------------------------------------------------------------------

 

      8.2     Notices.  All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by telecopy,
nationally-recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by such party to the other parties:

If to the Principal:  c/o 153 Foreside Road
Falmouth, ME 04105
Telephone: 207-781-7706
Facsimile: 207-781-7709
Attention: Douglas Schair With a copy to: Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile:  (212) 310-8007
Attention: Thomas A. Roberts and Michael Nissan     If to the Investor:

Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone: 1-877-225-7626
Attention: Michael Tule

                 

     All such notices, requests, consents and other communications shall be
deemed to have been delivered (a) in the case of personal delivery or delivery
by telecopy, on the date of such delivery, (b) in the case of dispatch by
nationally-recognized overnight courier, on the next business day following such
dispatch and (c) in the case of mailing, on the third business day after the
posting thereof.

     8.3    Taxes.  The Principal shall pay any and all stamp, transfer and
other similar taxes payable or determined to be payable in connection with the
execution and delivery of this Agreement or the transfer of the Shares or the
issuance of any of FFS Holdings' capital stock issued upon the redemption or
exchange of the Shares, including all federal, state and local income or similar
taxes, and the Principal shall save and hold the Investor harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying, or omission to pay, such taxes.

     8.4    FIRPTA Certificate.  At the Closing, the Principal shall provide the
Investor with an affidavit of non-foreign status that complies with section 1445
of the Internal Revenue Code of 1986, as amended.

     8.5   Termination. If the Closing has not occurred on or prior to December
31, 2004, then the obligations of the parties to this Agreement shall terminate
and this Agreement shall be without further force and effect, provided however
that the obligations of the Investor pursuant to Sections 1.3 and 4.3 and of the
parties under this Article VIII shall survive any such termination.

10

--------------------------------------------------------------------------------

    8.6    Execution of Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. Any properly executed counterpart to this
Agreement which is delivered by facsimile shall be deemed to be an original
counterpart to this Agreement.

    8.7   Binding Effect; Assignment.  The rights and obligations of the
Investor under this Agreement may not be assigned to any other person. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any person other than the parties to this
Agreement, and their respective successors and assigns. This Agreement shall be
binding upon the Principal and the Investor and their respective successors and
assigns.

    8.8   Governing Law. This Agreement shall be governed by the laws of the
State of Delaware as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies.

     8.9  WAIVER OF RIGHT TO JURY TRIAL.  EACH OF THE PRINCIPAL AND THE
INVESTOR, BY ITS EXECUTION HEREOF, WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND
THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH OF THE PRINCIPAL AND THE
INVESTOR ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP. EACH OF THE PRINCIPAL AND THE INVESTOR FURTHER WARRANT
AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

     8.10   Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

     8.11    Headings.  The Article and Section headings used or contained in
this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

11

--------------------------------------------------------------------------------

     8.12  Injunctive Relief. Each of the parties to this Agreement hereby
acknowledges that in the event of a breach by any of them of any material
provision of this Agreement, the aggrieved party may be without an adequate
remedy at law. Each of the parties therefore agrees that, in the event of a
breach of any material provision of this Agreement, the aggrieved party may
elect to institute and prosecute proceedings to enforce specific performance or
to enjoin the continuing breach of such provision, as well as to obtain damages
for breach of this Agreement. By seeking or obtaining any such relief, the
aggrieved party will not be precluded from seeking or obtaining any other relief
to which it may be entitled.

     8.13   Attorneys' Fees.  In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof or thereof is validly
asserted as a defense, the successful party shall be entitled to recover
reasonable attorneys' fees in addition to any other available remedy.

12

--------------------------------------------------------------------------------




COMMON STOCK PURCHASE AGREEMENT

COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CRGH, LLC

 

By: /s/ Robert M. Devlin 
      Name: Robert M. Devlin
      Title:    Principal

 

ROCK OF AGES CORPORATION

 

By: /s/ Michael Tule 
      Name:  Michael Tule
      Title:     Vice President/General Counsel

 

 

--------------------------------------------------------------------------------

 

ANNEX A

 

Number of Shares of Class A Common Stock to be purchased at $100 per share:
25,000

Number of Shares of Class B Common Stock to be purchased at $100 per share:
10,000 

Purchase Price (Number of Shares multiplied by $100): $3,500,000
 

--------------------------------------------------------------------------------

 




 

 

 

 

 

 

 







 


